internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc ebeo br5-plr-117172-98 date date number release date legend shareholder a shareholder b shareholder c shareholder d shareholder e company esop dear this responds to your letter requesting a ruling on behalf of the above-named shareholders regarding the substantial compliance of the shareholders with the requirements of sec_1042 of the internal_revenue_code_of_1986 code and the applicable regulations in connection with the sale of stock of the company to the employee_stock_ownership_plan esop maintained by the company plr-117172-98 the company is a domestic_corporation with only one class of common_stock outstanding at the time of the sale to the esop the company has never had any stock outstanding that was readily_tradable on an established_securities_market the company maintains an esop which was effective as of date and which qualifies under sec_401 and meets the requirements of sec_4975 of the code the esop has received a favorable determination_letter from the internal_revenue_service the shareholders of the company prior to the sale of their interests to the esop were as follows shareholder a held big_number shares shareholder b held big_number shares shareholder c held big_number shares shareholder d held big_number shares shareholder e held big_number shares the esop purchased all of the outstanding common_stock of the company from the shareholders through a transaction which occurred in two phases phase one was the acquisition of big_number shares of common_stock from shareholder a on date which represented of the value and of the total number of shares outstanding as of that date with an option to the esop to purchase the remaining shares phase two of the transaction was the purchase of the big_number additional shares of common_stock pursuant to the exercise of the option as follows shareholder b- big_number shares shareholder a- big_number shares shareholder c- big_number shares shareholder d- big_number shares shareholder e- big_number shares phase two of the esop acquisition occurred on date after which the esop held of the outstanding common_stock of the company in both phase one and phase two of the esop acquisition the shareholders sold at a substantial gain shares of company stock representing their interests in the company to the esop in a sale that taxpayers represent satisfied the requirements of sec_1042 of the code each shareholder had held such common_stock for more than years and had not received the stock in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied prior to the sale the shareholders inexperienced in esop matters contacted their legal and accounting professionals involved in the esop acquisition and sought their advice regarding the technical requirements of sec_1042 based on this advice the shareholders determined that it would be prudent to retain an experienced investment counselor with respect to the election that could be made under sec_1042 to defer recognition of gain from a sale of qualified_securities to an esop the shareholders interviewed various brokerage firms and investment counselors with respect to the issues involved in connection with the sec_1042 election and compliance with the applicable_requirements set forth in the code and regulations each of the brokerage firms and investment advisors represented that it plr-117172-98 had expertise in employee_benefits matters in general and leveraged employee_stock_ownership_plans in particular including investment counseling regarding the sec_1042 election procedures shortly after completion of the esop acquisition the shareholders selected an investment counselor a national trust company where they had not previously maintained an account in order to segregate the funds from the esop acquisition from other investments the trust company upon being retained by the shareholders to provide professional advice in connection with the sec_1042 election assumed full responsibility for the investments as well as compliance requirements associated with sec_1042 including preparation of the various statements required to complete the election the trust company represented to the shareholders that it had the expertise required to satisfy these responsibilities the shareholders indicated to the trust company their intention to make the election under sec_1042 and defer recognition of gain from the sale accordingly the shareholders deposited the proceeds of the sale with the trust company relying on them to complete the transaction and comply with the requirements of the code and applicable regulations within the period beginning three months before each sale and ending twelve months after the shareholders through their professional advisors purchased securities in numerous transactions that were intended to be qualified_replacement_property within the meaning of sec_1042 of the code in several telephonic conferences involving the shareholders the trust company and the accountants the trust company repeatedly assured the shareholders and their advisors that it was an esop specialist throughout this period of time the accountants for the shareholders discussed compliance with the requirements of sec_1042 with the trust company and were assured that the sec_1042 requirements were being handled in a timely manner while preparing the income_tax returns for the shareholders the accountant discovered that the trust company had failed to properly advise the client as to the notarization requirements associated with the statements of purchase required by sec_1_1042-1t of the temporary income_tax regulations after several conversations with the investment_advisor and its counsel in which the trust company denied that an issue had arisen and after research undertaken by both the trust company and its attorney the compliance problem was recognized by the trust company which admitted its failure to satisfy the notarization requirements associated with the statements of purchase once the error was discovered all future investments were properly notarized however since some of the purchases had been made prior to the day period preceding the discovery a portion of the statements of purchase were not executed and notarized in a timely manner plr-117172-98 for the taxable_year the shareholders will be filing the appropriate income_tax returns in a timely manner all returns are on extension to elect under sec_1042 to defer the recognition of gain from the sale of the company stock to the esop with the return each shareholder will submit i a statement of election as described in q a- of sec_1_1042-1t of the temporary income_tax regulations including a statement of the cost of the qualified_replacement_property purchased the allocation of unrecognized_gain to the replacement_property and the adjusted_basis of the replacement_property ii notarized statements of purchase with respect to the qualified_replacement_property and iii a verified written_statement of the company consenting to the application of sec_4978 and sec_4979a of the code the shareholders represent that they have complied with all of the requirements of the code and applicable regulations with respect to the sec_1042 election except that some of the statements of purchase were not notarized within the period prescribed by the temporary_regulation based on the shareholders reliance on their professional advisor you have requested a ruling that based on the specific facts of this case the shareholders will be treated as having substantially complied with the requirements for an election for the nonrecognition of gain under sec_1042 of the code and that the elections will be treated as having satisfied the requirements of sec_1_1042-1t of the temporary income_tax regulations sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer’s holding_period with respect to the qualified_securities is at least years determined as of the time of the sale plr-117172-98 for taxable years beginning after date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer’s income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold plr-117172-98 if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase literal compliance with procedural directions in treasury regulations on making elections is not always required see 67_tc_736 acq in result 1979_1_cb_1 regulatory requirements that relate to the substance or the essence of the statute on the other hand must be complied with strictly with respect to the present ruling_request the shareholders requested relief before the expiration of the time for filing the return on which the election must be made the taxpayer relied on investment professionals experienced with esop transactions to advise them as to the preparation of any forms necessary to complete the sec_1042 election in a timely and correct manner immediately upon discovering that the statements of purchase were incorrectly notarized the shareholders requested that their professional advisors review the statements of purchase to verify compliance with the day requirement and to ensure that all future statements of purchase be executed in a timely manner therefore based on the specific facts of this case and representations made by the taxpayers we conclude that the shareholders have substantially complied with the requirements for an election under sec_1042 of the code and that the elections will be treated as satisfying the requirements of sec_1_1042-1t of the temporary income_tax regulations at q a-3 concerning the notarized statements of purchase with respect to qualified_replacement_property purchased by the shareholders except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-117172-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s the rulings contained in this letter are based upon information and representations submitted by the taxpayer s and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours james l brokaw chief branch associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for purposes
